NORTHEAST PENNSYLVANIA FINANCIAL CORP.
EMPLOYMENT AGREEMENT

This AGREEMENT (“Agreement”) originally entered into as of March 31, 1998, is
amended and restated effective as of January 1, 2002, by and between Northeast
Pennsylvania Financial Corp. (the “Company”), a corporation organized under the
laws of Delaware, with its principal offices at 12 Broad Street, Hazleton,
Pennsylvania, 18201, and Thomas L. Kennedy (“Executive”). Any reference to the
“Bank” in this Agreement shall mean First Federal Bank, a wholly-owned
subsidiary of the Company, or any successor to First Federal Bank.

WHEREAS, the Company desires to continue to assure itself of the services of
Executive as Chairman of the Board for the period provided for in this
Agreement; and

WHEREAS, the Company has previously entered into an employment agreement with
Executive dated March 31, 1998; and

WHEREAS, Executive and the Board of Directors of the Company desire to enter
into an updated and revised agreement setting forth the terms and conditions of
the continuing employment of Executive and the related rights and obligations of
each of the parties.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is agreed as follows:

1. Position and Responsibilities.

(a) During the period of Executive’s employment under this Agreement, Executive
agrees to serve as Chairman of the Board of the Company. Executive shall have
responsibility for the general management and control of the business and
affairs of the Company and its subsidiaries, and shall perform all duties and
shall have all powers which are commonly incident to the offices of Chairman of
the Board or which, consistent with those offices, are delegated to him by the
Board or Directors.

(b) During the period of Executive’s employment under this Agreement, except for
periods of absence occasioned by illness, vacation, and reasonable leaves of
absence, Executive shall devote substantially all of his business time,
attention, skill and efforts to the faithful performance of his duties under
this Agreement, including activities and services related to the organization,
operation and management of the Company and its subsidiaries, as well as
participation in community, professional and civic organizations; provided,
however, that, Executive may serve, or continue to serve, on the boards of
directors of, and hold any other offices or positions in, companies or
organizations listed by Executive in his annual conflict of interest report.

(c) The Company will furnish Executive with the working facilities and staff
customary for executive officers with the title and duties set forth in this
Agreement and as are necessary for him to perform him duties. The location of
such facilities and staff shall be at the principal administrative offices of
the Company.

2. Term of Employment.

(a) The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the date of this Agreement (the “Effective Date”) and
ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 2.

(b) Commencing on the Effective Date and on each day thereafter, the term under
this Agreement shall be renewed automatically for an additional one (1) day
period beyond the then effective expiration date without action by any party,
provided that neither the Company, on the one hand, nor Executive, on the other,
shall have given at least sixty (60) days written notice of its or his desire
that the term not be renewed. In the case such notice is given by one party to
the other, the term of this Agreement shall become fixed and shall end on the
third anniversary of the date specified in such written notice.

(c) Notwithstanding anything contained in this Agreement to the contrary, either
Executive or the Company may terminate Executive’s employment with the Company
at any time during the term of this Agreement, subject to the terms and
conditions of this Agreement.

3. Compensation and Benefits.

(a) Base Salary. The Company agrees to pay Executive during the term of this
Agreement a base salary at the rate of $142,268 per annum, payable in accordance
with the Company’s customary payroll practices. The Board of Directors of the
Company shall review annually the rate of Executive’s base salary based upon
factors they deem relevant, and may maintain or increase his base salary,
provided that no such action shall reduce the rate of base salary below the rate
in effect on the Effective Date. In the absence of action by the Board of
Directors of the Company, Executive shall continue to receive a base salary at
the per annum rate specified on the Effective Date or, if another rate has been
established under the provisions of this Section 3, the rate last properly
established by action of the Board of Directors. Executive’s base salary shall
include any amounts of compensation deferred by Executive under any
tax-qualified retirement or welfare benefit plan or any other deferred
compensation arrangement maintained by the Company or the Bank.

(b) Board Fees. Executive shall be entitled to receive a retainer and fees for
serving as a director of the Board of Directors of the Company in amounts equal
to the other members of the Board of Directors of the Company. Board
remuneration paid to Executive shall be in addition to and not in lieu of any
other remuneration provided under this Agreement.



2

(c) Incentive Compensation. Executive shall be entitled to participate in
discretionary bonuses or other incentive compensation programs that the Board of
Directors may award from time to time to senior management employees pursuant to
bonus plans, or otherwise.

(d)Club Dues. In addition to any other compensation provided for under this
Agreement, the Company or the Bank shall pay Executive an amount sufficient, on
an after-tax basis, to maintain his membership at the following club:

 * Valley Country Club

(e) Automobile and Cellular Phone. The Company or the Bank shall provide
Executive with, and Executive shall have the primary use of, an automobile owned
or leased by the Company or the Bank and the Company or the Bank shall pay (or
reimburse Executive) for all expenses of insurance, registration, operation and
maintenance of the automobile. Executive shall comply with reasonable reporting
and expense limitations on the use of such automobile, as the Company or the
Bank may establish from time to time, and the Company or the Bank shall annually
include on Executive’s Form W-2 any amount attributable to Executive’s personal
use of such automobile. The Company or the Bank shall also provide Executive
with a cellular phone and shall pay (or reimburse Executive) for all reasonable
expenses related to the business use of such phone.

(f) Vacation and Holidays. Executive shall take vacation at a time mutually
agreed upon by the Company and Executive. Executive shall receive his base
salary and other benefits during periods of vacation. Executive shall also be
entitled to paid legal holidays in accordance with the policies of the Company.

(g) Annual Physical. The Company or the Bank shall provide Executive with or
reimburse Executive for all cost of an annual physical at the Greenbrier Clinic
in White Sulpher Springs, West Virginia, including the cost of travel and
overnight accommodations for Executive and Executive’s spouse.

(h) Other Employee Benefits. In addition to any other compensation or benefits
provided for under this Agreement, Executive shall be entitled to continue to
participate in any employee benefit plans, arrangements and perquisites of the
Company or the Bank in which he participated or was eligible to participate as
of the Effective Date. Executive shall also be entitled to participate in any
employee benefits or perquisites the Company or the Bank offers to full-time
employees or executive management in the future. The Company or the Bank will
not, without Executive’s prior written consent, make any changes in such plans,
arrangements or perquisites which would adversely affect Executive’s rights or
benefits thereunder without separately providing for an arrangement that ensures
Executive receives or will receive the economic value that Executive would
otherwise lose as a result of such adverse effect. Without limiting the
generality of the foregoing provisions of this paragraph, Executive shall be
entitled to participate in or receive benefits under all plans relating to stock
options, restricted stock awards, stock purchases, pension, profit sharing,
employee stock ownership, supplemental retirement, group



3

life insurance, medical and other health and welfare coverage that are made
available by the Company or the Bank at the Effective Time or at any time in the
future during the term of this Agreement, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements.

4. Payments to Executive Upon an Event of Termination.

(a) Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section 4 shall apply. Unless Executive otherwise agrees, as used in this
Agreement, an “Event of Termination” shall mean and include any one or more of
the following: (i) the termination by the Company of Executive’s full-time
employment for any reason other than a termination governed by Section 7 of this
Agreement; or (ii) Executive’s resignation from the Company, upon, any (A)
notice to Executive of non-renewal of the term of this Agreement (B) failure to
reappoint Executive as Chairman of the Board, (C) material change in Executive’s
function, duties, or responsibilities with the Company or its subsidiaries,
which change would cause Executive’s position(s) to become of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1 of this Agreement, (D) relocation of Executive’s
principal place of employment by more than twenty-five (25) miles from its
location at the Effective Date of this Agreement, (E) material reduction in the
benefits and perquisites to Executive from those being provided as of the
Effective Date of this Agreement (except as provided for in Section 3(g) of this
Agreement), (F) liquidation or dissolution of the Company or the Bank, or (G)
breach of this Agreement by the Company. Upon the occurrence of any event
described in clauses (A), (B), (C), (D), (E), (F) or (G), above, Executive shall
have the right to terminate his employment under this Agreement by resignation
upon not less than sixty (60) days prior written notice given within six (6)
full calendar months after the event giving rise to Executive’s right to elect
to terminate his employment.

(b) Upon Executive’s termination from employment in accordance with paragraph
(a) of this Section 4, on the Date of Termination, as defined in Section 8 of
this Agreement, the Company shall be obligated to pay Executive, or, in the
event of his death following the Date of Termination, his beneficiary or
beneficiaries, or his estate, as the case may be, an amount equal to the sum of:
(i) the base salary and incentive compensation that would have been paid to
Executive for the remaining term of this Agreement had the Event of Termination
not occurred (based on Executive’s then current base salary and most recently
paid or accrued bonus at the time of the Event of Termination) plus (ii) the
value, as calculated by a recognized firm customarily performing such valuation,
of any stock options which, as of the Date of Termination, have been granted to
Executive but are not exercisable by Executive and the value of any restricted
stock awards which have been granted to Executive, but in which Executive does
not have a non-forfeitable or fully-vested interest as of the Date of
Termination plus (iii) the value of all employee benefits that would have been
provided to Executive for the remaining term of this Agreement had the Event of
Termination not occurred, based on the most recent level of contribution,
accrual or other participation by or on behalf of Executive. At the election of
Executive, which election is to be made prior to the Date of Termination, such
payments shall



4

be made in a lump sum. In the event that no election is made, payment to
Executive will be made on a monthly basis in approximately equal installments
during the remaining unexpired term of this Agreement. Such payments shall not
be reduced in the event Executive obtains other employment following termination
of employment.

(c) In addition to the payments provided for in paragraph (b) of this Section 4,
upon Executive’s termination of employment in accordance with the provisions of
paragraph (a) of this Section 4, to the extent that the Company or the Bank
continues to offer any life, medical, health, disability or dental insurance
plan or arrangement in which Executive or his dependents participates as of the
date of the Event of Termination (each being a “Welfare Plan”), Executive and
his covered dependents shall continue participating in such Welfare Plans,
subject to the same premium contributions on the part of Executive as were
required immediately prior to the Event of Termination until the earlier of (i)
his death; (ii) his employment by another employer other than one of which he is
the majority owner; or (iii) the end of the remaining term of this Agreement. If
the Company or the Bank does not offer the Welfare Plans at any time after the
Event of Termination, then the Company shall provide Executive with a payment
equal to the premiums for such benefits for the period which runs until the
earlier of (i) his death; (ii) his employment by another employer other than one
of which he is the majority owner; or (iii) the end of the remaining term of
this Agreement.

5. Change in Control.

(a) For purposes of this Agreement, a “Change in Control” shall mean an event
that; (i) would be required to be reported in response to Item 1(a) of the
current report on Form 8-K, as in effect on the date hereof, pursuant to Section
13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”); or (ii)
results in a Change in Control of the Bank or the Company within the meaning of
the Home Owners’ Loan Act of 1933, as amended, the Federal Deposit Insurance
Act, or the Rules and Regulations promulgated by the Office of Thrift
Supervision (or its predecessor agency), as in effect on the date hereof
(provided, that in applying the definition of change in control as set forth
under the rules and regulations of the OTS, the Board of Directors shall
substitute its judgment for that of the OTS); or (iii) without limitation such a
Change in Control shall be deemed to have occurred at such time as (A) any
“person” (as the term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of voting securities of the Bank or the
Company representing 20% or more of the Bank’s or the Company’s outstanding
voting securities or right to acquire such securities except for any voting
securities of the Bank purchased by the Company and any voting securities
purchased by any employee benefit or stock-based compensation plan of the
Company or its subsidiaries; or (B) individuals who constitute the Board of
Directors on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters (¾) of the directors comprising the Incumbent Board, or
whose nomination for election by the Company’s stockholders was approved by a
Nominating Committee solely composed of members which are Incumbent Board
members, shall be, for purposes of this clause (B),



5

considered as though he or she were a member of the Incumbent Board; or (C) a
plan of reorganization, merger, consolidation, sale of all or substantially all
the assets of the Bank or the Company or similar transaction occurs or is
effectuated in which the Bank or Company is not the resulting entity; provided,
however, that such an event listed above will be deemed to have occurred or to
have been effectuated upon the receipt of all required federal regulatory
approvals not including the lapse of any statutory waiting periods; or (D) a
proxy statement has been distributed soliciting proxies from stockholders of the
Company, by someone other than the current management of the Company, seeking
stockholder approval of a plan of reorganization, merger or consolidation of the
Company or Bank with one or more corporations as a result of which the
outstanding shares of the class of securities then subject to such plan or
transaction are exchanged for or converted into cash or property or securities
not issued by the Bank or the Company shall be distributed; or (E) a tender
offer is made for 20% or more of the voting securities of the Bank or Company
then outstanding.

(b) If any of the events described in paragraph (a) of this Section 5,
constituting a Change in Control, have occurred or the Board of Directors
determines that a Change in Control has occurred, Executive shall be entitled to
the benefits provided for in paragraphs (c), (d), (e), (f) and (g) of this
Section 5 upon his termination of employment at any time during the term of this
Agreement on or after the date the Change in Control occurs due to (i)
Executive’s dismissal, (ii) Executive’s resignation following any demotion, loss
of title, office or significant authority or responsibility, reduction in annual
compensation or benefits or relocation of his principal place of employment by
more than twenty-five (25) miles from its location immediately prior to the
Change in Control or (iii) Executive’s resignation for any reason within the
sixty (60) day period following the date that is one year from the date the
Change in Control occurred, unless Executive’s termination is for Just Cause;
provided, however, that such benefits shall be reduced by any payment made under
Section 4 of this Agreement.

(c) Upon the occurrence of a Change in Control followed by Executive’s
termination of employment, as provided for in paragraph (b) of this Section 5,
the Company shall pay Executive, or in the event of his subsequent death, his
beneficiary or beneficiaries or his estate, as the case may be, as severance pay
or liquidated damages, or both, a sum equal to the greater of: 1) the payments
and benefits due for the remaining term of the Agreement or 2) greater of (i)
five (5) times Executive’s average annual compensation for the five (5)
preceding taxable years or (ii) five (5) times Executive’s annual compensation
for the most recent taxable year.

In determining Executive’s annual compensation for purposes of this Section 5,
compensation shall include base salary and any other taxable income, including
but not limited to amounts related to the granting, vesting or exercise of
restricted stock or stock option awards (including the value realized on the
exercise of incentive stock options whether taxable or not at the time of
exercise), commissions, bonuses (whether paid or accrued for the applicable
period), as well as, severance payments, retirement benefits, director or
committee fees and fringe benefits paid or to be paid to Executive or paid for
Executive’s benefit during any such year, profit sharing, employee stock
ownership plan and other retirement contributions or benefits, including any
tax-qualified or non-tax qualified plan or arrangement (whether or not taxable)
made or accrued on



6

behalf of Executive of such year and the value (based on the Black-Scholes
valuation method) of stock options (based on the values determined for purposes
of the Company’s FAS 123 determination in the Company’s financial statements for
the year that includes and immediately follows the date of vesting). At the
election of Executive, which election is to be made prior to or within thirty
(30) days of the Date of Termination on or following a Change in Control, such
payment may be made in a lump sum (without discount for early payment) on or
immediately following the Date of Termination (which may be the date a Change in
Control occurs) or paid in equal monthly installments during the sixty (60)
months following Executive’s termination. In the event that no election is made,
payment to Executive will be made on a monthly basis during the sixty (60)
months following Executive’s termination.

(d) Upon the occurrence of a Change in Control, Executive will be entitled to
receive benefits due him under or contributed by the Bank or the Company on his
behalf pursuant to any retirement, incentive, profit sharing or other
retirement, bonus, performance, disability or other employee benefit plan
maintained by the Company or the Bank on Executive’s behalf to the extent such
benefits are not otherwise paid to Executive under a separate provision of this
Agreement. In addition, for purposes of determining his vested accrued benefit,
Executive shall be credited either under any defined benefit pension plan
maintained by the Bank or, if not permitted under such plan, under a separate
arrangement, with the additional “years of service” that he would have earned
for vesting and benefit accrual purposes for the remaining term of the Agreement
had his employment not terminated.

(e) Upon the occurrence of a Change in Control and Executive’s termination of
employment in connection therewith, the Company will cause to be continued life,
medical and disability coverage substantially identical to the coverage
maintained by the Company or the Bank for Executive and any of his dependents
covered under such plans immediately prior to the Change in Control. Such
coverage and payments shall cease upon the expiration of sixty (60) full
calendar months following the Date of Termination. In the event Executive’s
participation in any such plan or program is barred, the Company shall arrange
to provide Executive and his dependents with benefits substantially similar to
those of which Executive and his dependents would otherwise have been entitled
to receive under such plans and programs from which their continued
participation is barred or at the election of Executive, provide their economic
equivalent.

(f) The use or provision of any membership, license, automobile use, or other
perquisites shall be continued during the remaining term of the Agreement on the
same financial terms and obligations as were in place immediately prior to the
Change in Control. To the extent that any item referred to in this paragraph
will, at the end of the term of this Agreement, no longer be available to
Executive, Executive will have the option to purchase all rights then held by
the Company or the Bank to such item for a price equal to the then fair market
value of the item.

(g) In the event that Executive is receiving monthly payments pursuant to
Section 5(c) hereof, on an annual basis, thereafter, between the dates of
January 1 and January 31 of each year, Executive shall elect whether the balance
of the amount payable under the Agreement at



7

that time shall be paid in a lump sum or on a pro rata basis pursuant to such
section. Such election shall be irrevocable for the year for which such election
is made by Executive.

6. Change in Control Related Provisions.

(a) Notwithstanding the preceding provisions of Section 5 of this Agreement, for
any taxable year in which Executive shall be liable for the payment of an excise
tax under Section 4999 of the Code (or any successor provision thereto), with
respect to any payment in the nature of the compensation made by the Company or
its subsidiaries to (or for the benefit of) Executive pursuant to this Agreement
or otherwise, the Company (or any successor thereto) shall pay to Executive an
amount determined under the following formula:


                  An amount equal to:  (E x P) + X

         WHERE:

                  X  =                    E x P
                            -------------------------------------------------------------
                           1 - [(FI x (1 - SLI)) + SLI + E + M + PO]

                                            E        =        the rate at which the  excise tax is  assessed  under
                                                              Section 4999 of the Code;

                                            P        =        the amount  with  respect to which such excise tax is
                                                              assessed, determined without regard to this Section 6;

                                           FI        =        the highest marginal rate of federal income, employment,
                                                              and other taxes (other than taxes imposed under Section 4999
                                                              of the Code) applicable to Executive for the taxable year
                                                              in question (including any effective increase in Executive’s
                                                              tax rate attributable to the disallowance of any deduction);

                                          SLI        =        the sum of the highest marginal rates of income and payroll
                                                              tax applicable to Executive under applicable state and local
                                                              laws for the taxable year in question (including any effective
                                                              increase in Executive’s tax rate attributable to the disallowance
                                                              of any deduction);

                                            M        =        highest marginal rate of Medicare tax; and


                                           PO        =        adjustment for phase out of or loss of deduction, personal
                                                              exemption or other similar items.



With respect to any payment in the nature of compensation that is made to (or
for the benefit of) Executive under the terms of this Agreement or otherwise and
on which an excise tax under Section 4999 of the Code may or will be assessed,
the payment determined under this Section 6



8

shall be made to Executive on the earliest of (i) the date the Company is
required to withhold such tax, (ii) the date the tax is required to be paid by
Executive, or (iii) at the time of the Change in Control. Notwithstanding any
provision in this Agreement to the contrary is the intention of the parties that
the Company provide Executive with a full tax gross-up under the provisions of
this Section 6, so that on a net after-tax basis, the result to Executive shall
be the same as if the excise tax under Section 4999 (or any successor
provisions) of the Code had not been imposed. The payment shall be adjusted, as
appropriate, if alternative minimum tax rules under the Code are applicable to
Executive.

(b) Notwithstanding the foregoing, if it is (i) initially determined by the
Company’s tax advisors that no excise tax under Section 4999 is due with respect
to any payment or benefit described in the first paragraph of Section 6(a) and,
thereafter, it is determined in a final judicial determination or a final
administrative settlement that the Section 4999 excise tax is due with respect
to such payments or benefits or (ii) subsequently determined in a final judicial
determination or a final administrative settlement to which Executive is a party
that the excise tax under Section 4999 is due or that the excess parachute
payment as defined in Section 4999 of the Code is more than the amount
determined as “P”, above (such revised determination under (i) or (ii) above
being thereafter referred to as the “Determinative Excess Parachute Payment”),
then the tax advisors of the Company (or any successor thereto) shall determine
the amount (the “Adjustment Amount”), the Company (or its successor) must pay to
Executive, in order to put Executive in the same position as Executive would
have been if the amount determined as “P” above had been equal to the
Determinative Excess Parachute Payment. In determining the Adjustment Amount,
the tax advisors shall take into account any and all taxes (including any
penalties of any nature and interest) paid or payable by Executive in connection
with such final judicial determination or final administrative settlement. As
soon as practicable after the Adjustment Amount has been so determined, the
Company shall pay the Adjustment Amount to Executive.

(c) The Company (or its successor) shall indemnify and hold Executive harmless
from any and all losses, costs and expenses (including without limitation,
reasonable attorney’s fees, reasonable accountant’s fees, interest, fines and
penalties of any kind) which Executive incurs as a result of any administrative
or judicial review of Executive’s liability under Section 4999 of the Code by
the Internal Revenue Service or any comparable state agency through and
including a final judicial determination or final administrative settlement of
any dispute arising out of Executive’s liability for the Section 4999 excise tax
or otherwise relating to the classification for purposes of Section 280G of the
Code of any payment or benefit in the nature of compensation made or provided to
Executive by the Company or any successor thereto. Executive shall promptly
notify the Company in writing whenever Executive receives notice of the
commencement of any judicial or administrative proceeding, formal or informal,
in which the federal tax treatment under Section 4999 of the Code of any amount
paid or payable under this Agreement is being reviewed or is in dispute
(including a notice of audit or other inquiry concerning the reporting of
Executive’s liability under Section 4999). The Company (or its successor) may
assume control at its expense over all legal and accounting matters pertaining
to such federal or state tax treatment (except to the extent necessary or
appropriate for Executive to



9

resolve any such proceeding with respect to any matter unrelated to amounts paid
or payable pursuant to this contract) and Executive shall cooperate fully with
the Company in any such proceeding. Executive shall not enter into any
compromise or settlement or otherwise prejudice any rights the Company (or its
successor) may have in connection therewith without prior consent to the Company
(or its successor). In the event that the Company (or any successor thereto)
elects not to assume control over such matters, the Company (or any successor
thereto) shall promptly reimburse Executive for all expenses related thereto as
and when incurred upon presentation of appropriate documentation relating
thereto.

7. Termination for Just Cause

The phrase termination for “Just Cause” shall mean termination because of
Executive’s personal dishonesty, incompetence willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, regulation (other than traffic
violations or similar offenses), final cease and desist order or material breach
of any provision of this Agreement. Notwithstanding the foregoing, Executive
shall not be deemed to have been terminated for Just Cause unless and until
there shall have been delivered to him a Notice of Termination which shall
include a copy of a resolution duly adopted by the affirmative vote of not less
than three-fourths (¾) of the members of the Board of Directors at a meeting of
the Board of Directors called and held for that purpose (after reasonable notice
to Executive and an opportunity for him, together with counsel, to be heard
before the Board of Directors), finding that in the good faith opinion of the
Board of Directors, Executive was guilty of conduct justifying termination for
Just Cause and specifying the particulars thereof in detail. Executive shall not
have the right to receive compensation or other benefits for any period after
termination for Just Cause. During the period beginning on the date of the
Notice of Termination for Just Cause pursuant to Section 8 hereof through the
Date of Termination, stock options granted to Executive under any stock option
plan shall not be exercisable nor shall any unvested awards granted to Executive
under any stock benefit plan of the Bank, the Company or any subsidiary or
affiliate thereof, vest. At the Date of Termination, such stock options and any
such unvested awards shall become null and void and shall not be exercisable by
or delivered to Executive at any time subsequent to such termination for Just
Cause.

8.Notice.

(a) Any purported termination by the Company or by Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Just Cause, shall not be
less than thirty (30) days from the date such Notice of Termination is given).



10

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the occurrence of a
Change in Control and voluntary termination by Executive in which case the Date
of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award or by
a final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected), and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay Executive his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, base salary) and continue him
as a participant in all compensation, benefit and insurance plans in which he
was participating when the notice of dispute was given, until the dispute is
finally resolved in accordance with this Agreement. Amounts paid pursuant to
this provision shall be in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement.

9.Post-Termination Obligations.

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Company. Executive shall, upon reasonable notice, furnish
such information and assistance to the Company as may reasonably be required by
the Company in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party.

10.Non-Competition and Non-Disclosure.

(a) Upon any termination of Executive’s employment pursuant to Section 4 of this
Agreement, Executive agrees not to compete with the Company or its subsidiaries
for a period of one (1) year following such termination in any city, town or
county in which Executive’s normal business office is located and the Company or
any of its subsidiaries has an office or has filed an application for regulatory
approval to establish an office, determined as of the effective date of such
termination, except as agreed to pursuant to a resolution duly adopted by the
Board of Directors. Executive agrees that during such period and within said
cities, towns and counties, Executive shall not work for or advise, consult or
otherwise serve with, directly or indirectly, any entity whose business
materially competes with the depository, lending or other business activities of
the Company or its subsidiaries. The parties hereto, recognizing that
irreparable injury will result to the Company or its subsidiaries, its business
and property in the event of Executive’s breach of this Subsection 10(a) agree
that in the event of any such breach by Executive, the Company or its
subsidiaries, will be entitled, in addition to any other remedies and damages
available, to an injunction to restrain the violation hereof by Executive,
Executive’s



11

partners, agents, servants, employees and all persons acting for or under the
direction of Executive. Executive represents and admits that in the event of the
termination of his employment pursuant to Section 4 of this Agreement,
Executive’s experience and capabilities are such that Executive can obtain
employment in a business engaged in other lines and/or of a different nature
than the Company or its subsidiaries, and that the enforcement of a remedy by
way of injunction will not prevent Executive from earning a livelihood. Nothing
herein will be construed as prohibiting the Company or its subsidiaries from
pursuing any other remedies available to the Company or its subsidiaries for
such breach or threatened breach, including the recovery of damages from
Executive.

(b) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Company and its subsidiaries
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Company and its subsidiaries. Executive will not, during or
after the term of his employment, disclose any knowledge of the past, present,
planned or considered business activities of the Company and its subsidiaries
thereof to any person, firm, corporation, or other entity for any reason or
purpose whatsoever unless expressly authorized by the Board of Directors or
required by law. Notwithstanding the foregoing, Executive may disclose any
knowledge of banking, financial and/or economic principles, concepts or ideas
which are not solely and exclusively derived from the business plans and
activities of the Company. In the event of a breach or threatened breach by
Executive of the provisions of this Section 10(b), the Company will be entitled
to an injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Company or its subsidiaries or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed or is threatened to be disclosed. Nothing herein will be construed as
prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from Executive.

11.Death and Disability.

(a) Death. Notwithstanding any other provision of this Agreement to the
contrary, in the event of Executive’s death during the term of this Agreement,
the Company shall immediately pay his estate any salary and bonus accrued but
unpaid as of the date of his death, and, for a period of six (6) months after
Executive’s death, the Company shall continue to provide his dependents medical
insurance benefits existing on the date of his death and shall pay Executive’s
designated beneficiary all compensation that would otherwise be payable to him
pursuant to Section 3(a) of this Agreement. This provision shall not negate any
rights Executive or his beneficiaries may have to death benefits under any
employee benefit plan of the Company or the Bank.

(b)Disability

        (i) The Company or Executive may terminate Executive’s employment after
having established Executive’s Disability. For purposes of this agreement,
“Disability” means a



12

physical or mental infirmity that impairs Executive’s ability to substantially
perform his duties under this Agreement and that results in Executive becoming
eligible for long-term disability benefits under the Company’s or the Bank’s
long-term disability plan (or, if the Company or the Bank has no such plan in
effect, that impairs Executive’s ability to substantially perform his duties
under this Agreement for a period of one hundred eighty (180) consecutive days).
The Board of Directors shall determine whether or not Executive is and continues
to be permanently disabled for purposes of this Agreement in good faith, based
upon competent medical advice and other factors that they reasonably believe to
be relevant. As a condition to any benefits, the Board of Directors may require
Executive to submit to such physical or mental evaluations and tests as it deems
reasonably appropriate.

        (ii) In the event of Disability, Executive’s obligation to perform
services under this Agreement will terminate. In the event of such termination,
Executive shall continue to receive (x) one hundred percent (100%) of his
monthly Base Salary (at the annual rate in effect on the Date of Termination)
through the one hundred eightieth (180th) day following the Date of Termination
by reason of Disability and (y) sixty percent (60%) of his monthly base salary
from the one hundred eighty-first (181st) day following termination through the
earlier of the date of his death or the date he attains age 65. Such payments
shall be reduced by the amount of any short- or long-term disability benefits
payable to Executive under any disability program sponsored by the Company or
the Bank. In addition, during any period of Executive’s Disability, Executive
and his dependents shall, to the greatest extent possible, continue to be
covered under all benefit plans (including, without limitation, retirement plans
and medical, dental and life insurance plans) of the Company or the Bank in
which Executive participated prior to the occurrence of Executive’s Disability,
on the same terms as if Executive were actively employed by the Company.

12.Source of Payments.

(a) All payments provided for in this Agreement shall be timely paid in cash or
check from the general funds of the Company subject to Section 12(b).

(b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under the Employment Agreement in effect between Executive and the
Bank (the “Bank Agreement”), such compensation payments and benefits paid by the
Bank will be subtracted from any amount due simultaneously to Executive under
similar provisions of this Agreement. Payments pursuant to this Agreement and
the Bank Agreement shall be allocated in proportion to the level of activity and
the time expended on such activities by Executive as determined by the Company
and the Bank.

13.Effect of Prior Agreements and Existing Benefit Plans.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Company or any predecessor
of the Company and



13

Executive, except that this Agreement shall not affect or operate to reduce any
benefit or compensation inuring to Executive of a kind elsewhere provided. No
provision of this Agreement shall be interpreted to mean that Executive is
subject to receiving fewer benefits than those available to him without
reference to this Agreement.

14.No Attachment.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation, or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to affect any such action shall be null, void and of no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Company and their respective successors and assigns.

15.Modification and Waiver.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

16.Severability.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

17.Headings for Reference Only.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

18.Governing Law.

This Agreement shall be governed by the laws of the State of Delaware without
regard to principles of conflicts of law of that State.



14

19. Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
(3) arbitrators sitting in a location selected by Executive within fifty (50)
miles from the location of the Bank, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this Agreement.

20.Payment of Legal Fees.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Company, only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.

21.Indemnification.

(a) The Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
Delaware law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Company
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements.

(b) Any payments made to Executive pursuant to this Section are subject to and
conditioned upon compliance with 12 U.S.C. Section 1828(k) and 12 C.F.R. Part
359 and any rules or regulations promulgated thereunder.

22.Successor to the Company.

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or



15

the Company, expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assignment had taken place.



16 SIGNATURES

IN WITNESS WHEREOF, Northeast Pennsylvania Financial Corp. has caused this
Agreement to be executed and its seal to be affixed hereunto by its duly
authorized officer and its directors, and Executive has signed this Agreement,
on the 29th day of March, 2002.


ATTEST:                                         NORTHEAST PENNSYLVANIA FINANCIAL CORP.



/s/ Megan Kennedy                             By:/s/ E. Lee Beard
------------------------------------             -----------------------------------------------------
Corporate Secretary                                  For the Entire Board of Directors



                  [SEAL]


WITNESS:                                         EXECUTIVE, Thomas Kennedy



/s/ Megan Kennedy                                /s/ Thomas Kennedy
------------------------------------             ----------------------------------------------------------
Corporate Secretary





17